In an action inter alia to recover damages for breach of contract, defendant Global Steel Products Corp. appeals from an order of the Supreme Court, Nassau County, dated November 12, 1975, which denied its motion to disqualify the law firm of Jarvis, Pilz, Buckley & Treacy from appearing as counsel to plaintiff. Order reversed, with $50 costs and disbursements, and motion granted. At the time the firm of Jarvis, Pilz, Buckley & Treacy instituted this action on behalf of plaintiff, it was representing appellant, although on claims unrelated to the instant action. This simultaneous representation of plaintiff and appellant, even though on unrelated matters, is at best unseemly (see Cinema 5, Ltd. v Cinerama, Inc., 528 F2d 1384). The rule barring an attorney from prosecuting a former client serves as "a strict prophylactic * * * to ensure that a lawyer avoids representation of a party * * * where there may be the appearance of a possible violation of confidence” (see Meyerhofer v Empire Fire & Mar. Ins. Co., 497 F2d 1190, 1196; Rotante v Lawrence Hosp., 46 AD2d 199). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.